Name: Commission Regulation (EC) No 2141/94 of 31 August 1994 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 94 Official Journal of the European Communities No L 228/11 COMMISSION REGULATION (EC) No 2141/94 of 31 August 1994 fixing the aid for cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the world market price for unginned cotton is determined periodically on the basis of the world prices recorded for ginned cotton and cotton seed, talking into account the estimated yield of the Community harvest in cotton seed and in ginned cotton and also the net cost of ginning ; Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton annexed thereto, as amended by Protocol 14 annexed to the Act of Accession of Spain and Portugal, and Commis ­ sion Regulation (EEC) No 4006/87 ('), Whereas the world market price for ginned cotton and cotton seed is determined in accordance with Article 4 of Regulation (EEC) No 2169/81 ; Whereas, if the world market price for unginned cotton cannot be determined as described above, this price shall be established on the basis of the most recent price deter ­ mined ; Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas, pursuant to Article 5 of Regulation (EEC) No 2169/81 , aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the world market price for unginned cotton is equal to the sum of the values for ginned cotton seed defined in Article 1 of Commission Regulation (EEC) No 1201 /89 of 3 May 1989, laying down rules implementing the system of aid cotton Q, as last amended by Regulation (EEC) No 2046/93 (8), minus the cost of ginning ; Whereas the aid is equal to the difference between these two prices ; Whereas the above values are established on the basis of the prices determined in accordance with Articles 2 and 3 of Regulation (EEC) No 1201 /89 ; whereas the world market price is determined on the basis of the most favourable offers and quotations recorded, excluding offers and quotations which cannot be regarded as representa ­ tive of the real market trend : Whereas the guide price for unginned cotton has been fixed for the 1994/95 marketing year by Council Regula ­ tion (EC) No 1 876/94 (4); Whereas the necessary adjustments must be made in cases where the offers and quotations recorded do not satisfy the requirements indicated above ; Whereas the reduction in the amount of the aid resulting from the maximum guaranteed quantity system for the 1994/ 1995 marketing year has been fixed provisionally at ECU 25,365 per 100 kilograms, pursuant to the second subparagraph of Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton (*), as last amended by Regulation (EEC) No 1 553/93 (^ ; whereas the Council has recently undertaken to reduce the maximum percentage aid reduction laid down in Regulation (EEC) No 1964/87 ; whereas, pending formal amendment of the maximum percentage aid reduction, the reduction for 1994/ 1995 should be fixed provisionally on the basis of the existing maximum percentage reduction ; Whereas, pursuant to Article 4 (4) of Regulation (EEC) No 2169/81 , if there are no suitable offers or quotations for determing the world market price for cotton seed, that price shall be established on the basis of the most favou ­ rable offers and quotations for cotton seed recorded on the Community market or, if those offers and quotations cannot be established, on the basis of the value of the products obtained from processing the seed in the Community, less the processing cost ; whereas this value is determined in accordance with Article 4 of Regulation (EEC) No 1201 /89 ; ( ») OJ No L 377, 31 . 12. 1987, p. 49 . 0 OJ No L 211 , 31 . 7 . 1981 , p. 2. (3) OJ No L 154, 25. 6 . 1993, p. 23 . (4) OJ No L 197, 30 . 7. 1994, p. 17. 0 OJ No L 184, 3 . 7. 1987, p . 14. 4 OJ No L 154, 25. 6 . 1993, p. 21 . 0 OJ No L 123 , 4. 5 . 1989, p . 23 . (8) OJ No L 185, 28 . 7 . 1993, p . 19 . No L 228/12 Official Journal of the European Communities 1 . 9 . 94 HAS ADOPTED THIS REGULATION :Whereas the representative market rates defined , in Article 1 of Council Regulation (EEC) No 3813/92 ('), as amended by Regulation (EC) No 3528/93 (2), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions are laid down in Commission Regulation (EEC) No 1068/93 (3), as amended by Regula ­ tion (EC) No 547/94 (4) ; Whereas the aid must be fixed once a month, and in such a way that it can be applied for the first day of the month following the date of fixing ; whereas it may be altered between fixings ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the aid for cotton should be as set out in this Regulation, Article 1 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be ECU 50,274 per 100 kilograms. 2. However, the amount of the aid will be replaced with effect from 1 September 1994 to take account of the amendments to be made to the maximum guaranteed quantity system. Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p . 1 . (2) OJ No L 320, 22. 12 . 1993, p . 32. 0 OJ No L 108 , 1 . 5 . 1993, p . 106. 0 OJ No L 69, 12. 3 . 1994, p . 1 .